Title: I. Observations on the Institution of the Society, c.4 May 1784
From: Washington, George
To: 


    
     [Philadelphia, c.4 May 1784]
    
    Strike out every word, sentence, and clause which has a political tendency.
    Discontinue the hereditary part in all its connexions, absolutely, without any substitution which can be construed into concealment, or a change of ground only; for this would, in my opinion, encrease, rather than allay suspicions.
    Admit no more honorary Members into the Society.
    Reject subscriptions, or donations from every person who is not a Citizen of the United States.
    Place the funds upon such a footing as to remove the jealousies which are entertained on that score.
    Respecting the Funds.
    It would be magnanimous, to place them in the first instance, in the hands of the Legislatures for the express purposes for which they were intended. This would shew a generous confidence in our Country, which might be productive of favorable sentiments & returns.
    If it should be thought that this wd be going too far—reserve them ’till our numbers are reduced to a certain ratio of what they now are—Or, for a certain number of years—then to be disposed of as above.
    The disposal of them by Will, or Deed, is too unimportant an object, in my opinion, for any member to be tenacious of. The Sums Subscribed were, in that moment, consigned to charitable purposes—No one ever expected to receive a farthing of it back, unless haplessly he should become an object of its charity—and in this case whether he receives the benefits mediately or immediately from the Society the effect to him, and obligation to them are precisely the same.
    Authorize the foreign Officers to hold Meetings in France (if
     
     it shall be permitted by their Government)—Empower them at these meetings to hear, & decide upon the pretensions of those, of their own body, who, under the letter, or spirit of the Institution, claim the priviledge of becoming members of the Cincinnati. As also the pretensions of foreigners not of any particu[la]r State line whose claims are founded on being Officers in the American Army. Americans, in foreign Countries, who belonged to the line of any State, are to make application to the Society of that State, who shall hear, & decide thereupon.
    Upon these principles Let the Institution be formed in as clear, distinct & explicit terms as language can convey. Let the Secret[ar]y transmit the same to the Senior Foreign Member in France, or the Senior Land & Naval Officer in that Kingdom (if it shall be adjudged better) for their government. Send copies also to the President of each State Society—Accompany all of these with a well composed letter, expressive of the reasons which induced us to alter the constitution.
    Then Abolish the General Meetings altogether, as unnecessary; the Constitution being given, a continuation of them would be expensive, & very probably from a diversity of sentiment, & tenacity of opinion might be productive of more dissention than harmony; for it has been well observed “that nothing loosens the bands of private friendship more, than for friends to pit themselves agst each other in public debate, where every one is free to speak & to act.” District meetings might also be discontinued as of very little use, but attractive of much speculation.
    No alterations short of what is here ennumerated will, in my opinion, reconcile the Society to the Community—whether these will do it, is questionable. Without being possessed of the reasons which induce many Gentlemen to retain the order or badges of the Society, it will be conceived by the public that this order (which except in its perpetuity still appears in the same terrific array as at first) is a feather we cannot consent to pluck from ourselves, tho’ we have taken it from our descendants—if we assign the reasons, we might I presume as well discontinue the order.
   